DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       WILLIAM E. SANDERS,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D22-1895

                         [November 23, 2022]

   Appeal of order denying rule 3.850 from the Circuit Court for the
Nineteenth Judicial Circuit, Martin County; Sherwood Bauer, Jr., Judge;
L.T. Case No. 432020CF0000541A.

  William E. Sanders, Bonifay, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

FORST, KUNTZ and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.